       Case 1:17-cv-11414-NMG Document 62-1 Filed 11/13/18 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_____________________________________
                                        )
DHANANJAY PATEL, SAFDAR HUSSAIN,        )
VATSAL CHOKSHI, DHAVAL PATEL, and       )
NIRAL PATEL, and all others similarly   )
situated,                               )
                         Plaintiffs,    )
                                        )    Case No.: 1:17-cv-11414-NMG
                 v.                     )
                                        )
7-ELEVEN, INC.                          )
                                        )
                         Defendant      )
_____________________________________ )

                       AMENDED CLASS ACTION COMPLAINT

I.     INTRODUCTION

       1.     This is a class action brought on behalf of workers who have purportedly

purchased franchises from 7-Eleven, Inc. (“7-Eleven”) in Massachusetts but in reality

have simply worked as convenience store managers for the company. 7-Eleven is a

familiar international convenience store chain with hundreds of stores in Massachusetts.

It uses a “franchise” model, under which workers like the plaintiffs pay large sums of

money in order to purchase a convenience store business. However, in reality, rather

than owning their own independent business, these workers simply toil as managers for

7-Eleven. These workers, whose services are the bedrock of 7-Eleven’s business,

often find themselves working grueling hours for less than minimum wage under 7-

Eleven’s constant direction and control. Indeed, 7-Eleven dictates nearly every aspect

of the plaintiffs’ work, down to the most minute detail. They do not retain discretion over

their stores but instead must adhere to the detailed direction set forth by 7-Eleven. For

all these reasons, 7-Eleven has improperly misclassified its “franchisees” as
      Case 1:17-cv-11414-NMG Document 62-1 Filed 11/13/18 Page 2 of 10




independent contractors when they are actually employees of 7-Eleven under

Massachusetts law. In doing so, 7-Eleven has thereby denied these workers the

benefits to which they are entitled as employees under the Massachusetts wage laws.

Based on this misclassification, 7-Eleven has improperly required these workers to buy

their jobs in violation of Massachusetts law, through up-front payments of “franchise

fees”, and has made improper deductions from their pay for such items as insurance,

employee payroll taxes, and other payments that should be borne by the employer, 7-

Eleven. In this action, the above-named plaintiffs seek to recover, on their own

behalves and on behalf of all similarly situated individuals, compensation for these

violations, statutory enhancement of damages as allowed by law, and attorneys’ fees

and costs.

II.   PARTIES

      2.     Plaintiff Dhananjay Patel is an adult resident of Sharon, Massachusetts,

who purchased a 7-Eleven franchise and has as a result performed services as a store

manager and convenience store clerk for 7-Eleven in Massachusetts since

approximately 2002.

      3.     Plaintiff Safdar Hussain is an adult resident of North Attleboro,

Massachusetts, who purchased a 7-Eleven franchise and has as a result performed

services as a store manager and convenience store clerk for 7-Eleven in Massachusetts

since approximately 2005.

      4.     Plaintiff Vatsal Chokshi is an adult resident of Billerica, Massachusetts,

who purchased a 7-Eleven franchise and has as a result has performed services as a




                                            2
       Case 1:17-cv-11414-NMG Document 62-1 Filed 11/13/18 Page 3 of 10




store manager and convenience store clerk for 7-Eleven in Massachusetts since

approximately 2010.

       5.     Plaintiff Dhaval Patel is an adult resident of Lowell, Massachusetts, who

purchased a 7-Eleven franchise and has as a result has performed services as a store

manager and convenience store clerk for 7-Eleven in Massachusetts since

approximately December 2010.

       6.     Plaintiff Niral Patel is an adult resident of Boston, Massachusetts, who

purchased a 7-Eleven franchise and has as a result has performed services as a store

manager and convenience store clerk for 7-Eleven in Massachusetts since

approximately December 2010.

       7.     This is a class action that the above-named plaintiffs bring on their own

behalves and on behalf of all others similarly situated, namely all other individuals who

have purchased a 7-Eleven franchise and have performed services as a store manager

and convenience store clerk for 7-Eleven within the Commonwealth of Massachusetts.

       8.     Defendant 7-Eleven Inc. is a Texas corporation with its principal place of

business in Irving, Texas.

III.   STATEMENT OF FACTS

       9.     7-Eleven is a convenience store chain that uses a “franchise” model, in

which it charges individuals large sums of money to purchase a “franchise” and

supposedly own their own 7-Eleven business. These “franchisees” are classified as

independent contractors. However, these workers are in fact employees under

Massachusetts law.




                                            3
       Case 1:17-cv-11414-NMG Document 62-1 Filed 11/13/18 Page 4 of 10




       10.    The behavioral and financial control manifested over these workers by 7-

Eleven as well as the nature of the services performed demonstrates that the workers

are employees rather than independent contractors under Massachusetts law.

       11.    The workers perform services within 7-Eleven’s usual course of business,

which is to sell retail products in convenience stores.

       12.    7-Eleven instructs these workers in how to do their work and dictates the

performance of the details of their jobs. For example, 7-Eleven market managers

communicate with the franchisees on an almost daily basis by text message and

frequently visit their stores to inspect their work. If the store does not meet 7-Eleven’s

detailed and exacting standards regarding which products must be in stock, cleanliness,

and hours of operation, franchisees can be written up and are subject to termination in 7-

Eleven’s discretion after being written up multiple times.

       13.    Likewise, 7-Eleven imposes a litany of rules and requirements on its

franchisees. For example, 7-Eleven dictates that these workers wear uniforms. It can

require that they undergo its specific training. It monitors their work remotely through the

use of cameras in the stores.

       14.    The franchisees are not given discretion to run their own business. 7-

Eleven’s rules go well beyond what would be necessary for it to maintain its franchise

brand. 7-Eleven dictates store hours, even in dangerous and inclement weather.

Franchisees cannot even alter the temperature in the stores, which is controlled by 7-

Eleven. Franchisees are not allowed to plug in anything “external” in their stores, such as

space heaters. Franchisees are required to only accept certain methods of payment




                                               4
          Case 1:17-cv-11414-NMG Document 62-1 Filed 11/13/18 Page 5 of 10




authorized by 7-Eleven. Franchisees’ names are not on the leases or licenses for the

stores.

          15.   7-Eleven controls the entire payroll system at the stores, not the franchisees.

Employees at the stores enter their hours into 7-Eleven’s system, and it is 7-Eleven that

calculates payroll and issues checks, not the franchisees. 7-Eleven is listed on the lottery

and liquor licenses for the franchisees’ stores (and franchisees are listed as mere

“managers”).

          16.   Franchisees are required to make a deposit every twenty-four hours into

an account controlled by 7-Eleven. 7-Eleven requires them to keep a certain amount of

funds in the account at all times or risk getting written up by 7-Eleven (which can

eventually lead to termination). Franchisees are not free to use the funds in their store

accounts as they see fit, but are instead allotted a standard “draw” and must specially

request any withdrawal beyond that standard draw.

          17.   7-Eleven’s franchisees do not work in an independently established trade,

occupation, profession, or business. Instead, they perform services as convenience store

managers and sales clerks exclusively for 7-Eleven. Indeed, their franchise agreements

place restrictions on their ability to invest in or work for competing businesses while they

work for 7-Eleven, as well as for a period of time after leaving 7-Eleven.

          18.   Also, 7-Eleven’s franchisees do not represent themselves to the public as

being in an independent business, and they typically have not invested in an independent

business apart from their payment of “franchise” fees to 7-Eleven.

          19.   Because of their misclassification by 7-Eleven as independent contractors,

plaintiffs and other so-called “franchisees” have not received the benefits that inure from




                                               5
       Case 1:17-cv-11414-NMG Document 62-1 Filed 11/13/18 Page 6 of 10




the employment relationship under law, for example, minimum wage, workers’

compensation insurance if they are injured on the job, and unemployment insurance if

they lose their jobs or are constructively discharged.

       20.    7-Eleven’s franchisees frequently do not even make minimum wage,

considering the grueling hours they spend working at 7-Eleven convenience stores. For

example, Plaintiff Safdar Hussain regularly works more than fifty hours per week,

including the week of May 8, 2017, but he estimates that his take-home pay averaged to

less than minimum wage.

       21.    Numerous deductions are made from the franchisees’ pay, which

constitute improper deductions from wages. For example, 7-Eleven deducts payments

towards “franchise” fees, payments for store maintenance, credit card fees, advertising

fees, payroll taxes for the store’s employees, and the like.

       22.    The Plaintiffs filed this action on June 21, 2017, to assert rights under the

Massachusetts Wage Act (“Wage Act”) on behalf of themselves and all similarly situated

7-Eleven employees.

       23.    In filing and/or joining this action under the Wage Act, the Plaintiffs along

with all other similarly situated employees who join this collective action, have engaged

in an activity protected under Mass. Gen. L. c. 149, § 148A.

       24.    On August 10, 2018, and August 24, 2018, respectively, Defendant 7-

Eleven filed virtually identical counterclaims and third party complaints against the

Plaintiffs and four companies (DPNEWTO1, DP Tremont Street Inc., DP Milk Street

Inc., and DP Jersey Inc.) through which three named plaintiffs (Vatsal Choksi, Niral

Patel and Dhaval Patel) contracted to work for 7-Eleven. In these counterclaims and




                                             6
       Case 1:17-cv-11414-NMG Document 62-1 Filed 11/13/18 Page 7 of 10




third party complaint, 7-Eleven seeks to be indemnified for costs it has incurred in

defending against Plaintiffs’ case, the filing of which 7-Eleven contended breached its

franchise agreement with Plaintiffs.

       25.    7-Eleven filed these counterclaims and third party complaint in retaliation

for Plaintiffs’ act of filing this lawsuit against it under the Wage Act.

       26.    Defendant 7-Eleven’s counterclaims have no merit and are furthermore

prohibited by the Wage Act.



       IV.    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       27.    Pursuant to the state law requirements as set forth in Mass. Gen. L. c. 149

§ 150, the above-named plaintiffs filed their statutory claims with the Office of the Attorney

General and received a right to sue letter in order to proceed on these claims in court.



                                         COUNT I
                              Mass. Gen. L. c. 149 § 148B
                     (Misclassification as Independent Contractors)

       Defendant has misclassified its “franchisee” convenience store workers in

Massachusetts as independent contractors instead of employees, in violation of the

Massachusetts Independent Contractor Law, Mass. Gen. L. c. 149 §148B. This claim is

asserted pursuant to Mass. Gen. L. c. 149 § 150.




                                               7
        Case 1:17-cv-11414-NMG Document 62-1 Filed 11/13/18 Page 8 of 10




                                      COUNT II
                               Mass. Gen. L. c. 149 § 148
                                (Wage Law Violations)

        Defendant has violated the Massachusetts Wage Act, in that 7-Eleven

“franchisee” convenience store workers in Massachusetts have had to pay for their jobs

(in the form of franchise fees), have had unlawful deductions taken from their

paychecks, and have been required to pay fees and expenses that they should not have

had to pay as employees (such as for insurance), and have not received timely pay for

their work, in violation of Mass. Gen. L. c. 149 § 148. This claim is asserted pursuant to

Mass. Gen. L. c. 149 § 150.



                                      COUNT III
                               Mass. Gen. L. c. 151 §§ 1, 7
                                   (Minimum Wage)

        Defendant has violated the Massachusetts Minimum Wage Law because 7-

Eleven “franchisee” convenience store workers frequently average less than the

applicable state minimum wage. This claim is brought pursuant to Mass. Gen. L. c. 151

§ 20.



                                      COUNT IV
                              Mass. Gen. L. c. 149, § 148A
                                     (Retaliation)


        Defendant has violated the Anti-Retaliation Provision of the Massachusetts Wage

Act, by filing counterclaims and a third-party complaint against Plaintiffs for having

brought this case, in violation of Mass. Gen. L. c. 149, § 148A. This claim is asserted

pursuant to Mass. Gen. L. c. 149 § 150.



                                             8
Case 1:17-cv-11414-NMG Document 62-1 Filed 11/13/18 Page 9 of 10




                                JURY DEMAND

Plaintiffs request a trial by jury on all their claims.



WHEREFORE, Plaintiffs request that this Court enter the following relief:

1.     Certification of this case as a class action pursuant to Mass. Gen. L. c.
       149 § 150 and/or Mass. R. Civ. P. 23;

2.     Damages attributable to 7-Eleven’s statutory violations;

3.     Treble damages as allowed by law;

4.     Declaratory and injunctive relief, requiring 7-Eleven to cease its illegal

       practices;

5.     Any other relief to which the plaintiffs and class members may be entitled.




                                         9
     Case 1:17-cv-11414-NMG Document 62-1 Filed 11/13/18 Page 10 of 10




                                  Respectfully submitted,

                                  DHANANJAY PATEL, SAFDAR HUSSAIN,
                                  VATSAL CHOKSHI, DHAVAL PATEL, and
                                  NIRAL PATEL, and all others similarly situated,
                                  and all others similarly situated,

                                  By their attorneys,


                                  _________________________________
                                  Shannon Liss-Riordan, BBO #640716
                                  Michelle Cassorla, BBO # 688429
                                  LICHTEN & LISS-RIORDAN, P.C.
                                  729 Boylston Street, Suite 2000
                                  Boston, MA 02116
                                  (617) 994-5800

Dated:     November 13, 2018




                                    10
